                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 JAMES SEAVER and DEBORAH                            ORDER GRANTING SECOND
 SEAVER, as parents and heirs of G.S.,               STIPULATED MOTION TO STAY
 deceased,
                                                     Case No. 2:18cv000712 DB DBP
                         Plaintiff,
 v.                                                  District Judge Dee Benson

 UNITED STATES, et al.,                              Magistrate Judge Dustin B. Pead

                         Defendant.


       In their stipulated motion, (ECF No. 44), the parties request that this matter be stayed

for an additional 60 days to “allow the parties an opportunity to resolve this matter without

further litigation and to allow Plaintiffs time to amend the complaint, should efforts to resolve

the matter be unsuccessful.”

       The court GRANTS the stipulated motion. This matter is HEREBY STAYED for an

additional 60 days. The parties are instructed to contact the court to lift the stay.




               DATED this 27 November 2019.




                                               Dustin
                                                usti
                                                  tiin B.
                                                       B Pead
                                                          Pea
                                                           ead
                                               United
                                                nited Sta
                                                       States
                                                         ate
                                                          t s Ma
                                                              Magistrate
                                                               agi
                                                                gistrate Judg
                                                                         Judge
